Citation Nr: 0407358	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  02-07 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral fallen 
arches.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to an initial compensable disability rating 
for allergic rhinitis.  

4.  Entitlement to an initial increased disability rating for 
right patellofemoral syndrome, currently evaluated as 
10 percent disabling.  

5.  Entitlement to an initial increased disability rating for 
left patellofemoral syndrome, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1997 
to September 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas.  In that decision, the RO, in 
pertinent part, denied service connection for bilateral 
fallen arches and sinusitis.  In addition, the RO granted 
service connection for allergic rhinitis, right 
patellofemoral syndrome, and left patellofemoral syndrome and 
assigned (effective from October 2001) the following 
evaluations to these service-connected disabilities 
respectively:  noncompensable, 10 percent, and 10 percent.  


REMAND

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and to complete her 
claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See also, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

With regard to the veteran's claim for service connection for 
a bilateral fallen arch disability, the Board notes that, 
according to the service medical records, in an initial 
medical prescreening form dated in August 1997, the veteran 
denied having any impaired use of her feet.  In a Report of 
Medical History dated approximately one week later in August 
1997, the veteran reported that she had previously had, or 
was experiencing at that time, foot trouble.  On the same day 
in August 1997, the veteran underwent her enlistment 
examination, which demonstrated normal foot arches.  Specific 
examination of the veteran's feet demonstrated that they were 
normal and involved no condition concerned to be disabling.  

Subsequent service medical records reflect complaints of 
continued knee and foot problems secondary to patellofemoral 
syndrome in May 2001.  Several weeks later in the same month, 
the veteran sought medical care for right calf muscular pain 
since experiencing a muscle spasm in that extremity two days 
prior to the treatment session.  A physical examination 
reflected that the veteran's distal pulses, to include 
dorsalis pedis and posterior tibial, were palpable to her 
right foot.  The examiner assessed muscle spasm.  

At a VA foot examination conducted in October 2001, the 
veteran reported that her arches fell during service and now 
"hurt."  The examiner observed that the veteran's gait was 
normal for alignment, stance, and swaying.  A physical 
examination of the veteran's feet demonstrated a size 9 thin 
bony foot; a small bunion on the left first metatarsal head; 
a normal long medial arch; no palpable pain within the arch 
or along the plantar fascial band; good alignment of the 
forefoot, the rearfoot, and all digits; normal (full and 
unrestricted) range of motion; and no tenderness with any 
range of motion.  A neuromuscular evaluation was well within 
normal limits.  X-rays taken of both feet were normal.  The 
examiner concluded that the veteran's foot examination for 
alignment, arches, structure, and density was normal.  

Thereafter, in May 2002, the veteran sought private medical 
care for her feet.  In particular, she complained of bunions 
on her feet as well as arches which had fallen a few years 
ago and which now cause her loss of balance and pain.  A 
physical examination of the veteran's feet reflected a dorsal 
medial bony prominence on the left foot at the head of the 
first metatarsal, an intact neurovascular system, and a 
slight decrease in arches.  X-rays taken of the veteran's 
feet showed a moderate decrease in the calcaneal inclination 
angle, good straight alignment of the first 
metatarsophalangeal joint of both big toes, minimal 
intermetatarsal angle of the first and second metatarsals, 
minimal bunion deformity, and no fractures or dislocations.  
The examining physician assessed mild bilateral pes planus 
and moderate medial prominence of the left first metatarsal 
head.  

In view of the VA examiner's conclusion in October 2001 that 
the alignment, arches, structure, and density of the 
veteran's feet were normal as well as the private physician's 
subsequent finding of mild bilateral pes planus in May 2002, 
the Board believes that, on remand, the veteran should be 
accorded a pertinent VA examination to determine the 
particular nature and etiology of any bilateral fallen arch 
disability that the veteran may have.  

With regard to the veteran's claim for an initial compensable 
disability rating for her service-connected allergic 
rhinitis, the Board notes that the relevant diagnostic code 
provides that evidence that allergic or vasomotor rhinitis 
has resulted in no polyps but greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side warrants the assignment of a 
10 percent disability rating.  38 C.F.R. § 4.97, Diagnostic 
Code 6522 (2003).  The next higher disability evaluation of 
30 percent requires evidence of polyps.  Id.  

In October 2001 in the present case, the veteran underwent a 
pertinent VA examination.  According to the report of this 
evaluation, the veteran complained of constant nasal 
congestion which is exacerbated in the spring and fall and 
which is occasionally associated with frontal headaches.  She 
denied coughing or ever undergoing any sort of surgery on her 
sinuses or airways.  A physical examination demonstrated 
moderate nasal congestion with edema of the turbinates as 
well as no drainage.  The examiner diagnosed allergic 
rhinitis.  

Significantly, however, the report of the October 2001 VA 
examination does not provide information regarding the 
presence or absence of any polyps or nasal passage 
obstruction.  Such evidence is necessary to evaluate 
adequately the veteran's service-connected allergic rhinitis.  
See, 38 C.F.R. § 4.97, Diagnostic Code 6522 (2003).  On 
remand, therefore, the veteran should be accorded a relevant 
VA examination of her allergic rhinitis which will provide 
the data necessary to rate adequately this service-connected 
disability.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should review the claims file 
and ensure that, with regard to the 
claims on appeal, all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support her claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.  

2.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private and VA health 
care providers who rendered bilateral 
fallen arches, sinusitis, allergic 
rhinitis, and bilateral knee treatment to 
her since her separation from service in 
September 2001.  With regard to the 
veteran's bilateral fallen arches 
condition, the Board is particularly 
interested in records of treatment that 
she has received from Caesar S. Divino, 
D.P.M., at the Cabot Foot Clinic since 
her separation from service in September 
2001.  After furnishing the veteran the 
appropriate release forms where 
necessary, the RO should obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder.  

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature, extent, and 
etiology of any bilateral fallen arch 
disability that she may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests, 
including x-rays, should be conducted.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically discuss the nature, extent, 
and etiology of any bilateral fallen arch 
disability that she may have.  In 
particular, the examiner should 
specifically state whether a diagnosis of 
a bilateral fallen arch disorder 
(including, for example, bilateral pes 
planus) is appropriate.  If so, the 
examiner should then express an opinion 
as to the etiology of such a disorder.  
Specifically, the examiner should express 
an opinion as to whether it is more 
likely, less likely or as likely as not 
that bilateral fallen arch disability is 
in any way related to the veteran's 
active military service.  

4.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
pertinent VA examination to determine the 
nature and extent of the 
service-connected allergic rhinitis.  The 
claims folder must be made available to 
the examiners in conjunction with the 
examination.  Any testing deemed 
necessary, including x-rays, should be 
performed.  All pertinent pathology 
associated with the service-connected 
allergic rhinitis, which is shown on 
examination, should be acknowledged in 
the report of the evaluation.  In 
addition, the examiner must discuss the 
presence or absence of polyps as well as 
the degree (in percentage) of obstruction 
of nasal passage on each side.  

5.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for bilateral fallen arches 
and for sinusitis, entitlement to an 
initial compensable disability rating for 
allergic rhinitis, entitlement to an 
initial disability rating greater than 
10 percent for right patellofemoral 
syndrome, and entitlement to an initial 
disability rating greater than 10 percent 
for left patellofemoral syndrome.  If the 
decision remains in any way adverse to 
the veteran, she and her representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal as well as a 
summary of the evidence received since 
the issuance of the statement of the case 
in April 2002.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until she is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




